DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 4/20/22 has been accepted and entered.  Accordingly, Claims 1, 12, 14-15, 17, and 20 have been amended. 
Claims 1-20 are pending in this application. 
In view of the amendment, the previous objection to drawings has been withdrawn.  Further, in view of filed terminal disclaimer, double patenting rejection to claims 1-4, 7-10, 12-15, and 17-20 has been withdrawn.  Lastly, in view of the amendment, “responsive to determining that the region count of the set of one or more coverage regions does not satisfy the region count threshold, determining, from the first regionalized server and the set of one or more second regionalized servers, a set of one or more third regionalized servers based on the topology modification of the geographical area” (claims 1, 12, and 20), the previous rejection to claims 1-20 under 35 U.S.C. 112(a) is withdrawn.  

Response to Arguments
Applicant’s arguments, with respect to the objection to Abstract has been fully considered and are persuasive.  Therefore, the previous objection to Abstract has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Meredith et al. (U.S. Patent Application Publication No. 2013/0273934), which is directed to adaptive radio area network coverage; and teaches that Node-B in0serivce status can be monitored to determine outrages to facilitate adjusting coverage areas to mitigate a planned or unplanned loss of a NodeB from the RAN; loading on NodeBs can be monitored to facilitate adjusting coverage areas to load balance (par [0020]); 
Chandrasekaran (U.S. Patent Application Publication No. 2017/0367022), which is directed to traffic management for wireless communication network; and teaches that a traffic management service sort or order the cells into a list in accordance with their respective cell capacities; a threshold on the ranking of the cells is utilized to determine congestion (par [0030]); traffic management service apply a distribution model to adjust or prioritize target cells for individual congested cells (par [0040]); 
Li et al. (U.S. Patent Application Publication No. 2016/0150349), which is directed to system and method for downlink machin0to-machine communications; and teaches that it is possible to further divide the coverage area of a network access point; coverage area can be divided into zones (FIG. 1); each base station is associated with a set of zones (par [0030]); and
Oyamada (U.S. Patent Application Publication No. 2007/0070920), which is directed to transmission apparatus; and teaches that traffic at the network element exceeds a predetermined threshold, and in this case, the area is divided to form a new area (par [0060]).  

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “determining that a region count of the set of one or more coverage regions does not satisfy a region count threshold; responsive to determining that the region count of the set of one or more coverage regions does not satisfy” (claims 1, 12, and 20) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414